Luke, J.
The defendant was convicted of the unlawful manufacture of liquor. His conviction was dependent upon the circumstance that he was present with several other men at a still which was in operation. At that time he stated to the officer who discovered the still that he had no connection with it, that he was present merely because he saw the smoke rising and thought the woods were on fire and went to see about it. The other persons present at the still testified positively that he had no ownership in the still and no connection with it, and that he walked to where it was in operation some time after they had begun to operate the still. The testimony is" not sufficient to authorize this defendant’s conviction of participating in the unlawful manufacture of liquor as alleged in the indictment. It was error to overrule the motion for a new trial.

Judgment reversed.


Broyles, C. J., and Bloodworth, J., concur.